EXHIBIT 10.37
PSU Agreement
Version 4 (PSU4)
For Use from February 2010
Performance Stock Units Agreement
General Terms and Conditions
               WHEREAS, the Company has adopted the Plan (as defined below), the
terms of which are hereby incorporated by reference and made a part of this
Agreement; and
               WHEREAS, the Committee has determined that it would be in the
best interests of the Company and its stockholders to grant the performance
stock units (the “PSUs”) provided for herein to the Participant pursuant to the
Plan and the terms set forth herein.
               NOW, THEREFORE, in consideration of the mutual covenants
hereinafter set forth, the parties agree as follows:

1.   Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.

  a)   “Adjusted EPS” means the Adjusted Earnings Per Share of a company for a
designated period, generally a twelve-month period ending on a specified date,
as reported by Bloomberg. As described on Bloomberg at February 6, 2009, this
measure excludes the effects of one-time and extraordinary gains/losses,
including: realized investment gains/losses, restructuring charges,
non-recurring charges/gains, unusual charges/gains, reserve charges, large
writedowns, spin-off/sell-off expenses, merger expenses, acquisition charges,
sale of subsidiary expenses, forgiveness of debt, writedown of goodwill, ESOP
charges, and acquired research and development costs.     b)   “Adjusted EPS
Percentile” means the percentile rank of the Company’s growth in Adjusted EPS
from the beginning through the end of a specified measurement period (generally
the Performance Period) relative to the growth in Adjusted EPS for the same
period for each of the companies in the S&P 500 Index (the “Index”) at the
beginning and throughout such measurement period; provided, however, that for
purposes of measuring the Adjusted EPS Percentile, the Index shall be deemed to
include companies that were removed from the S&P 500 Index during the
measurement period but that continued during the entire measurement period to
have their shares listed on at least one of the NYSE, NASDAQ, American Stock
Exchange, Boston Stock Exchange, Chicago Stock Exchange, National Stock Exchange
(formerly Cincinnati Stock Exchange), NYSE Arca (formerly known as the Pacific
Stock Exchange) or Philadelphia Stock Exchange.

 



--------------------------------------------------------------------------------



 



  c)   “Cause” means, “Cause” as defined in an employment agreement between the
Company or any of its Affiliates and the Participant or, if not defined therein
or if there is no such agreement, “Cause” means (i) Participant’s continued
failure substantially to perform such Participant’s duties (other than as a
result of total or partial incapacity due to physical or mental illness) for a
period of ten (10) days following written notice by the Company or any of its
Affiliates to the Participant of such failure, (ii) dishonesty in the
performance of the Participant’s duties, (iii) Participant’s conviction of, or
plea of nolo contendere to, a crime constituting (A) a felony under the laws of
the United States or any state thereof or (B) a misdemeanor involving moral
turpitude, (iv) Participant’s insubordination, willful malfeasance or willful
misconduct in connection with Participant’s duties or any act or omission which
is injurious to the financial condition or business reputation of the Company or
any of its Affiliates, or (v) Participant’s breach of any non-competition,
non-solicitation or confidentiality provisions to which the Participant is
subject. The determination of the Committee as to the existence of “Cause” will
be conclusive on the Participant and the Company.     d)   “Disability” means,
“Disability” as defined in an employment agreement between the Company or any of
its Affiliates and the Participant or, if not defined therein or if there shall
be no such agreement, “disability” of the Participant shall have the meaning
ascribed to such term in the Company’s long-term disability plan or policy, as
in effect from time to time.     e)   “Division Change in Control” means (i) a
transfer by the Company or any Affiliate of the Participant’s Employment to a
corporation, company or other entity whose financial results are not
consolidated with those of the Company or (ii) a change in the ownership
structure of the Affiliate with which the Participant has Employment such that
the Affiliate’s financial results are no longer consolidated with those of the
Company.     f)   “Good Reason” means “Good Reason” as defined in an employment
agreement between the Company or any of its Affiliates and the Participant or,
if not defined therein, “Good Reason” means the termination of the Participant’s
Employment by the Participant because of a breach by the Company or any
Affiliate of any employment agreement to which the Participant is a party;
provided, that “Good Reason” will cease to exist for an event on the sixtieth
(60th) day following the later of its occurrence or the Participant’s knowledge
thereof, unless the Participant has given the Company written notice of his or
her termination of employment for Good Reason prior to such date.     g)  
“Notice of Grant of Performance Stock Units” means (i) the Notice of Grant of
Performance Stock Units that accompanies this Agreement, if this Agreement is
delivered to the Participant in “hard copy,” and (ii) the screen of the website
for the stock plan administration with the heading “Vesting Schedule and
Details,” which contains the details of the grant governed by this Agreement, if
this Agreement is delivered electronically to the Participant.

2



--------------------------------------------------------------------------------



 



  h)   “Participant” means an individual to whom PSUs have been awarded pursuant
to the Plan and shall have the same meaning as may be assigned to the terms
“Holder” or “Participant” in the Plan.     i)   “Performance Level” means the
level of performance achieved by the Company during a measurement period
(generally, the Performance Period) based on the TSR Percentile and the Adjusted
EPS Percentile for such period, which shall determine the percentage of Target
PSUs that will vest, as set forth in paragraph 4.     j)   “Performance Period”
means the period commencing and ending on the dates set forth in the Notice of
Grant of Performance Stock Units.     k)   “Plan” means the equity plan
maintained by the Company that is specified in the Notice of Grant of
Performance Stock Units, which has been provided to the Participant separately
and which accompanies and forms a part of this Agreement, as such plan may be
amended, supplemented or modified from time to time.     l)   “Retirement” means
a termination of employment by the Participant (i) following the attainment of
age 55 with ten (10) or more years of service as an employee or a director with
the Company or any Affiliate or (ii) pursuant to a retirement plan or early
retirement program of the Company or any Affiliate.     m)   “Shares” means
shares of Common Stock of the Company.     n)   “Total Shareholder Return” or
“TSR” means a company’s total shareholder return, calculated based on stock
price appreciation during a specified measurement period plus the value of
dividends paid on such stock during the measurement period (which shall be
deemed to have been reinvested in the underlying company’s stock effective the
“ex-dividend” date based on the closing price for such company for purposes of
measuring TSR).     o)   “TSR Percentile” means the percentile rank of the TSR
for the Shares during a specified measurement period (generally the Performance
Period) relative to the TSR for each of the companies in the Index at the
beginning and throughout such measurement period; provided, however, that for
purposes of measuring the TSR Percentile, (i) the Index shall be deemed to
include companies that were removed from the S&P 500 Index during the
measurement period but that continued during the entire measurement period to
have their shares listed on at least one of the NYSE, NASDAQ, American Stock
Exchange, Boston Stock Exchange, Chicago Stock Exchange, National Stock Exchange
(formerly Cincinnati Stock Exchange), NYSE Arca (formerly known as the Pacific
Stock Exchange) or Philadelphia Stock Exchange; and (ii) the beginning and
ending TSR values shall be calculated based on the average of the closing prices
of the applicable company’s stock on the composite tape for the 30 trading days
prior to and including the beginning or ending date, as applicable, of the
measurement period.

3



--------------------------------------------------------------------------------



 



  p)   “Vesting Date” means the vesting date set forth in the Notice of Grant of
Performance Stock Units.

2.   Grant of Performance Stock Units. The Company hereby grants to the
Participant (the “Award”), on the terms and conditions hereinafter set forth,
the target number of PSUs (the “Target PSUs”) set forth in the Notice. Each PSU
represents the unfunded, unsecured right of the Participant to receive a Share
on the date(s) specified herein, subject to achievement of the relevant
performance criteria. The Target PSUs represent the number of PSUs that will
vest on the Vesting Date if the Company achieves the “Target” Performance Level
for the Performance Period, and the Participant remains in Employment through
the Vesting Date. PSUs do not constitute issued and outstanding shares of Common
Stock for any corporate purposes and do not confer on the Participant any right
to vote on matters that are submitted to a vote of holders of Shares.

3.   Dividend Equivalents and Retained Distributions. If on any date while PSUs
are outstanding hereunder the Company shall pay any regular cash dividend on the
Shares, the Participant shall not be entitled to receive the amount of cash
equal to the dividend paid on a Share as a dividend equivalent payment (the
“Dividend Equivalents”) at the time the regular cash dividend is paid to holders
of Shares. If on any date while PSUs are outstanding hereunder the Company shall
pay any dividend (including a regular cash dividend) or make any other
distribution on the Shares, then, the Participant shall be credited with a
bookkeeping entry equivalent to such dividend or distribution for each Target
PSU held by the Participant on the record date for such dividend or
distribution, but the Company shall retain custody of all such dividends and
distributions (the “Retained Distributions”) unless the Board has in its sole
discretion (and in a manner consistent with Section 19 of the Plan) determined
that an amount equivalent to such dividend other than a regular cash dividend or
distribution shall be paid currently to the Participant; provided, however, that
if the Retained Distribution relates to a dividend paid in Shares, the
Participant shall receive an additional amount of PSUs (i.e., by increasing the
number of Target PSUs) equal to the product of (I) the aggregate number of
Target PSUs held by the Participant pursuant to this Agreement through the
related dividend record date, multiplied by (II) the number of Shares (including
any fraction thereof) payable as a dividend on a Share. Retained Distributions
will not bear interest and will be subject to the same restrictions as the PSUs
to which they relate. Retained Distributions will be paid only with respect to
the number of Shares that vest pursuant to paragraphs 4, 5 or 6 and will be paid
in cash at the same time that Shares are issued to the Participant pursuant to
paragraphs 4, 5 or 6, applicable. Notwithstanding anything else contained in
this paragraph 3, no payment of Retained Distributions shall occur before the
first date on which a payment could be made without subjecting the Participant
to tax under the provisions of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).

4.   Vesting and Delivery of Vested Securities.

  a)   Subject to the terms and provisions of the Plan and this Agreement, on
the Vesting Date, the Company shall issue or transfer to the Participant the
number of Shares corresponding to the Performance Level achieved during the
Performance

4



--------------------------------------------------------------------------------



 



      Period and the Retained Distributions, if any, relating to such Shares.
Except as otherwise provided in paragraphs 5, 6 and 7, the vesting of such PSUs
and any Retained Distributions relating thereto shall occur only if the
Participant has continued in Employment of the Company or any of its Affiliates
on the Vesting Date and has continuously been so employed since the Date of
Grant (as defined in the Notice of Grant of Performance Stock Units). As of the
Vesting Date, a percentage (between 0% and 200%) of the target number of PSUs
shall vest as follows:

  (i)   If the Company’s TSR Percentile for the Performance Period is ranked at
or above the 50th percentile, then the percentage of the target number of PSUs
that shall vest is based on the Company’s TSR Percentile during the Performance
Period, as indicated in the table below;     (ii)   If the Company’s TSR
Percentile for the Performance Period is ranked below the 50th percentile and
the Adjusted EPS Percentile for the Performance Period is ranked at or above the
50th percentile, then the percentage of the target number of PSUs that shall
vest is the average of (x) the percentage of the target number of PSUs that
would vest based on the Company’s TSR Percentile during the Performance Period,
as indicated in the table below, and (y) 100%; and     (iii)   If the Company’s
TSR Percentile for the Performance Period is ranked below the 50th percentile
and the Adjusted EPS Percentile for the Performance Period is ranked below the
50th percentile, then the percentage of the target number of PSUs that shall
vest is based on the Company’s TSR Percentile during the Performance Period, as
indicated in the table below.

              Performance   Company TSR Percentile During   Percentage of Target
Level   Performance Period   PSUs That Vest
Maximum
  The Company is ranked at the 100th percentile     200 %
 
           
Target
  The Company is ranked at the 50th percentile     100 %
 
           
Threshold
  The Company is ranked at the 25th percentile     50 %
 
           
Below Threshold
  The Company is ranked below the 25th percentile     0 %

      The percentage of Target PSUs that vest if the Company’s TSR Percentile
during the Performance Period is between the “Threshold” and “Target” or between
the “Target” and “Maximum” Performance Levels shall be determined by linear
interpolation.

5



--------------------------------------------------------------------------------



 



  b)   PSUs Extinguished. Upon each issuance or transfer of Shares in accordance
with this Agreement, a number of PSUs equal to the number of Shares issued or
transferred to the Participant shall be extinguished and such number of PSUs
will not be considered to be held by the Participant for any purpose.     c)  
Final Issuance. Upon the final issuance or transfer of Shares and Retained
Distributions, if any, to the Participant pursuant to this Agreement, in lieu of
a fractional Share, the Participant shall receive a cash payment equal to the
Fair Market Value of such fractional Share.     d)   Section 409A.
Notwithstanding anything else contained in this Agreement, no Shares or Retained
Distributions shall be issued or transferred to a Participant before the first
date on which a payment could be made without subjecting the Participant to tax
under the provisions of Section 409A of the Code.

5.   Termination of Employment.

  (a)   If the Participant’s Employment with the Company and its Affiliates is
terminated by the Participant for any reason other than those described in
clauses (b) and (c) below prior to the Vesting Date, then the PSUs covered by
the Award and all Retained Distributions relating thereto shall be completely
forfeited on the date of any such termination, unless otherwise provided in an
employment agreement between the Participant and the Company or an Affiliate.

  (b)   If the Participant’s Employment terminates as a result of his or her
death prior to the end of the Performance Period, then the Company shall
immediately issue or transfer to the Participant’s estate a pro rata portion of
the number of Shares underlying the PSUs that would have vested (if any) if the
Performance Period ended on the date of the Participant’s death plus all
Retained Distributions relating thereto; provided, however, that in the event
such termination of Employment due to death occurs prior to the first
anniversary of the Date of Grant, then the pro rata number of PSUs that vest
shall be based on the number of Target PSUs, without regard to the actual
Performance Level achieved through such date. The pro rata amount of PSUs that
shall vest upon the Participant’s death shall be determined by multiplying

  (x)   the full number of PSUs covered by the Award that would vest based on
the actual Performance Level achieved through the date of death (or, in the case
of death prior to the first anniversary of the Date of Grant, based on the
number of Target PSUs) by;     (y)   a fraction, the numerator of which shall be
the number of days from the Date of Grant through the date of the Participant’s
death, and the denominator of which shall be the number of days from the Date of
Grant through the last day of the Performance Period.

6



--------------------------------------------------------------------------------



 



      If the product of (x) and (y) results in a fractional share, such
fractional share shall be rounded to the next higher whole share.

      The PSUs and any Retained Distributions related thereto that do not vest
as described above shall be completely forfeited.     (c)   If the Participant’s
Employment is terminated by the Company and its Affiliates for any reason other
than for Cause or if the Participant terminates Employment due to Good Reason,
Retirement or Disability, then the Participant shall remain entitled to receive
a pro rata portion of the PSUs that would otherwise vest (if any) on the Vesting
Date based on the actual Performance Level achieved for the full Performance
Period, and any Retained Distributions relating thereto, and such pro rata
portion of the PSUs shall become vested, and Shares subject to such PSUs and any
Retained Distributions relating thereto shall be issued or transferred to the
Participant on the Vesting Date as follows:

  (x)   the number of PSUs covered by the Award that would vest on the Vesting
Date (based on the actual Performance Level achieved for the full Performance
Period) multiplied by;

  (y)   a fraction, the numerator of which shall be the number of days from the
Date of Grant through the date of such termination, and the denominator of which
shall be the number of days from the Date of Grant through the last day of the
Performance Period.

      If the product of (x) and (y) results in a fractional share, such
fractional share shall be rounded to the next higher whole share.

      The PSUs and any Retained Distributions related thereto that do not vest
as described above shall be completely forfeited following the end of the
Performance Period.

    For purposes of this paragraph 5, a temporary leave of absence shall not
constitute a termination of Employment or a failure to be continuously employed
by the Company or any Affiliate regardless of the Participant’s payroll status
during such leave of absence if such leave of absence is approved in writing by
the Company or any Affiliate. Notice of any such approved leave of absence
should be sent to the Company at One Time Warner Center, New York, New York
10019, attention: Director, Global Stock Plans Administration, but such notice
shall not be required for the leave of absence to be considered approved.

    In the event the Participant’s Employment with the Company or any of its
Affiliates is terminated, the Participant shall have no claim against the
Company with respect to the PSUs and related Retained Distributions, if any,
other than as set forth in this paragraph 5, the provisions of this paragraph 5
being the sole remedy of the Participant with respect thereto.

7



--------------------------------------------------------------------------------



 



6.   Acceleration of Vesting Date. Subject to paragraphs 4(d) and 7, in the
event a Change in Control or a Division Change in Control occurs prior to the
end of the Performance Period, the PSUs shall immediately vest and the
Participant shall receive immediate payment in respect thereof determined as the
sum of the following amounts:

(x) the number of PSUs covered by the Award that would have vested (if any) if
the Performance Period ended on the date of the Change in Control or Division
Change in Control (based on the actual Performance Level achieved through the
date of the Change in Control or Division Change in Control) multiplied by a
fraction, the numerator of which shall be the number of days from the Date of
Grant through the date of such Change in Control or Division Change in Control,
and the denominator of which shall be the number of days from the Date of Grant
through the last day of the Performance Period;
(y) the number of Target PSUs multiplied by a fraction, the numerator of which
shall be the number of days from the date of such Change in Control or Division
Change in Control through the last day of the Performance Period, and the
denominator of which shall be the number of days from the Date of Grant through
the last day of the Performance Period; and
(z) all related Retained Distributions.

      If the sum of the amounts above would result in a fractional share, such
fractional share shall be rounded to the next higher whole share.

7.   Limitation on Acceleration. Notwithstanding any provision to the contrary
in the Plan or this Agreement, if the Payment (as hereinafter defined) due to
the Participant hereunder as a result of the acceleration of vesting of the PSUs
pursuant to paragraph 6 of this Agreement, either alone or together with all
other Payments received or to be received by the Participant from the Company or
any of its Affiliates (collectively, the “Aggregate Payments”), or any portion
thereof, would be subject to the excise tax imposed by Section 4999 of the Code
(or any successor thereto), the following provisions shall apply:

  a)   If the net amount that would be retained by the Participant after all
taxes on the Aggregate Payments are paid would be greater than the net amount
that would be retained by the Participant after all taxes are paid if the
Aggregate Payments were limited to the largest amount that would result in no
portion of the Aggregate Payments being subject to such excise tax, the
Participant shall be entitled to receive the Aggregate Payments.     b)   If,
however, the net amount that would be retained by the Participant after all
taxes were paid would be greater if the Aggregate Payments were limited to the
largest amount that would result in no portion of the Aggregate Payments being

8



--------------------------------------------------------------------------------



 



      subject to such excise tax, the Aggregate Payments to which the
Participant is entitled shall be reduced to such largest amount.

    The term “Payment” shall mean any transfer of property within the meaning of
Section 280G of the Code.       The determination of whether any reduction of
Aggregate Payments is required and the timing and method of any such required
reduction in Payments under this Agreement or in any such other Payments
otherwise payable by the Company or any of its Affiliates consistent with any
such required reduction, shall be made by the Participant, including whether any
portion of such reduction shall be applied against any cash or any shares of
stock of the Company or any other securities or property to which the
Participant would otherwise have been entitled under this Agreement or under any
such other Payments, and whether to waive the right to the acceleration of the
Payment due under this Agreement or any portion thereof or under any such other
Payments or portions thereof, and all such determinations shall be conclusive
and binding on the Company and its Affiliates. To the extent that Payments
hereunder or any such other Payments are not paid as a consequence of the
limitation contained in this paragraph 7, then the PSUs and Retained
Distributions related thereto (to the extent not so accelerated) and such other
Payments (to the extent not vested) shall be deemed to remain outstanding and
shall be subject to the provisions hereof and of the Plan as if no acceleration
or vesting had occurred. Under such circumstances, if the Participant terminates
Employment for Good Reason or is terminated by the Company or any of its
Affiliates without Cause, the portion of PSUs affected by the limitation under
this paragraph 7 and Retained Distributions related thereto (to the extent that
they have not already become vested) shall become immediately vested in their
entirety upon such termination and Shares subject to the PSUs shall be issued or
transferred to the Participant, as soon as practicable following such
termination of Employment, subject to the provisions relating to Section 4999 of
the Code set forth herein.       The Company shall promptly pay, upon demand by
the Participant, all legal fees, court costs, fees of experts and other costs
and expenses which the Participant incurred in any actual, threatened or
contemplated contest of the Participant’s interpretation of, or determination
under, the provisions of this paragraph 7.

8.   Withholding Taxes. The Participant agrees that,

  a)   Obligation to Pay Withholding Taxes. Upon the vesting of any portion of
the Award of PSUs and the Retained Distributions relating thereto, the
Participant will be required to pay to the Company any applicable Federal,
state, local or foreign withholding tax due as a result of such payment or
vesting. The Company’s obligation to deliver the Shares subject to the PSUs or
to pay any Retained Distributions shall be subject to such payment. The Company
and its Affiliates shall, to the extent permitted by law, have the right to
deduct from the Shares issued in connection with the vesting of PSUs or the
Retained Distributions, as applicable, or any payment of any kind otherwise due
to the

9



--------------------------------------------------------------------------------



 



      Participant any Federal, state, local or foreign withholding taxes due
with respect to such vesting or payment.     b)   Payment of Taxes with Stock.
Subject to the Committee’s right to disapprove any such election and require the
Participant to pay the required withholding tax in cash, the Participant shall
have the right to elect to pay the required withholding tax associated with a
vesting with Shares to be received upon vesting. Unless the Company shall permit
another valuation method to be elected by the Participant, Shares used to pay
any required withholding taxes shall be valued at the closing price of a Share
as reported on the New York Stock Exchange Composite Tape on the date the
withholding tax becomes due (hereinafter called the “Tax Date”). Notwithstanding
anything herein to the contrary, if a Participant who is required to pay the
required withholding tax in cash fails to do so within the time period
established by the Company, then the Participant shall be deemed to have elected
to pay such withholding taxes with Shares to be received upon vesting. Elections
must be made in conformity with conditions established by the Committee from
time to time.     c)   Conditions to Payment of Taxes with Stock. Any election
to pay withholding taxes with stock must be made on or prior to the Tax Date and
will be irrevocable once made.

9.   Changes in Capitalization and Government and Other Regulations. The Award
shall be subject to all of the terms and provisions as provided in this
Agreement and in the Plan, which are incorporated by reference herein and made a
part hereof, including, without limitation, the provisions of Section 10 of the
Plan (generally relating to adjustments to the number of Shares subject to the
Award, upon certain changes in capitalization and certain reorganizations and
other transactions).

10.   Forfeiture. A breach of any of the foregoing restrictions or a breach of
any of the other restrictions, terms and conditions of the Plan or this
Agreement, with respect to any of the PSUs or any Retained Distributions
relating thereto, except as waived by the Board or the Committee, will cause a
forfeiture of such PSUs and any Retained Distributions relating thereto.

11.   Right of Company to Terminate Employment. Nothing contained in the Plan or
this Agreement shall confer on any Participant any right to continue in the
employ of the Company or any of its Affiliates and the Company and any such
Affiliate shall have the right to terminate the Employment of the Participant at
any such time, with or without Cause, notwithstanding the fact that some or all
of the PSUs and related Retained Distributions covered by this Agreement may be
forfeited as a result of such termination. The granting of the PSUs under this
Agreement shall not confer on the Participant any right to any future Awards
under the Plan.

12.   Notices. Any notice which either party hereto may be required or permitted
to give the other shall be in writing and may be delivered personally or by
mail, postage prepaid,

10



--------------------------------------------------------------------------------



 



    addressed to Time Warner Inc., at One Time Warner Center, New York, NY
10019, Attention: Director, Global Stock Plans Administration, and to the
Participant at his or her address, as it is shown on the records of the Company
or its Affiliate, or in either case to such other address as the Company or the
Participant, as the case may be, by notice to the other may designate in writing
from time to time.

13.   Interpretation and Amendments. The Board and the Committee (to the extent
delegated by the Board) have plenary authority to interpret this Agreement and
the Plan, to prescribe, amend and rescind rules relating thereto and to make all
other determinations in connection with the administration of the Plan. The
Board or the Committee may from time to time modify or amend this Agreement in
accordance with the provisions of the Plan, provided that no such amendment
shall adversely affect the rights of the Participant under this Agreement
without his or her consent.

14.   Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and shall be binding
upon and inure to the benefit of the Participant and his or her legatees,
distributees and personal representatives.

15.   Copy of the Plan. By entering into the Agreement, the Participant agrees
and acknowledges that he or she has received and read a copy of the Plan.

16.   Governing Law. The Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to any choice
of law rules thereof which might apply the laws of any other jurisdiction.

17.   Waiver of Jury Trial. To the extent not prohibited by applicable law which
cannot be waived, each party hereto hereby waives, and covenants that it will
not assert (whether as plaintiff, defendant or otherwise), any right to trial by
jury in any forum in respect of any suit, action, or other proceeding arising
out of or based upon this Agreement.

18.   Submission to Jurisdiction; Service of Process. Each of the parties hereto
hereby irrevocably submits to the jurisdiction of the state courts of the State
of New York and the jurisdiction of the United States District Court for the
Southern District of New York for the purposes of any suit, action or other
proceeding arising out of or based upon this Agreement. Each of the parties
hereto to the extent permitted by applicable law hereby waives, and agrees not
to assert, by way of motion, as a defense, or otherwise, in any such suit,
action or proceeding brought in such courts, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that such suit, action or
proceeding in the above-referenced courts is brought in an inconvenient forum,
that the venue of such suit, action or proceedings, is improper or that this
Agreement may not be enforced in or by such court. Each of the parties hereto
hereby consents to service of process by mail at its address to which notices
are to be given pursuant to paragraph 12 hereof.

11



--------------------------------------------------------------------------------



 



19.   Personal Data. The Company, the Participant’s local employer and the local
employer’s parent company or companies may hold, collect, use, process and
transfer, in electronic or other form, certain personal information about the
Participant for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. Participant understands
that the following personal information is required for the above named
purposes: his/her name, home address and telephone number, office address
(including department and employing entity) and telephone number, e-mail
address, date of birth, citizenship, country of residence at the time of grant,
work location country, system employee ID, employee local ID, employment status
(including international status code), supervisor (if applicable), job code,
title, salary, bonus target and bonuses paid (if applicable), termination date
and reason, tax payer’s identification number, tax equalization code, US Green
Card holder status, contract type (single/dual/multi), any shares of stock or
directorships held in the Company, details of all grants of PSUs (including
number of grants, grant dates, vesting type, vesting dates, and any other
information regarding PSUs that have been granted, canceled, vested, or
forfeited) with respect to the Participant, estimated tax withholding rate,
brokerage account number (if applicable), and brokerage fees (the “Data”).
Participant understands that Data may be collected from the Participant directly
or, on Company’s request, from Participant’s local employer. Participant
understands that Data may be transferred to third parties assisting the Company
in the implementation, administration and management of the Plan, including the
brokers approved by the Company, the broker selected by the Participant from
among such Company-approved brokers (if applicable), tax consultants and the
Company’s software providers (the “Data Recipients”). Participant understands
that some of these Data Recipients may be located outside the Participant’s
country of residence, and that the Data Recipient’s country may have different
data privacy laws and protections than the Participant’s country of residence.
Participant understands that the Data Recipients will receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on the
Participant’s behalf by a broker or other third party with whom the Participant
may elect to deposit any Shares acquired pursuant to the Plan. Participant
understands that Data will be held only as long as necessary to implement,
administer and manage the Participant’s participation in the Plan. Participant
understands that Data may also be made available to public authorities as
required by law, e.g., to the U.S. government. Participant understands that the
Participant may, at any time, review Data and may provide updated Data or
corrections to the Data by written notice to the Company. Except to the extent
the collection, use, processing or transfer of Data is required by law,
Participant may object to the collection, use, processing or transfer of Data by
contacting the Company in writing. Participant understands that such objection
may affect his/her ability to participate in the Plan. Participant understands
that he/she may contact the Company’s Stock Plan Administration to obtain more
information on the consequences of such objection.

12